ORDER
The Disciplinary Review Board on June 20, 1997, having filed with the Court its decision concluding that NEAL J. BERGER of FLORHAM PARK, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of two years for violating RPC 8.4(b) (commission of criminal acts that reflect adversely on respondent’s fitness as a lawyer); RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation); and RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that NEAL J. BERGER is hereby suspended from the practice of law for a period of two years, effective November 12,1997, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.